Citation Nr: 0119455	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  97-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for tendinitis of the 
biceps of the left shoulder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1972 to April 1975.

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for service connection for PTSD.  He 
subsequently submitted a statement in September 1996, well 
within the one-year appeal period for timely contesting that 
decision, requesting reconsideration of it.  But instead of 
readjudicating his claim on a de novo basis in light of the 
additional evidence that he had submitted, the RO issued a 
decision in March 1997 determining that the additional 
evidence was not new and material to the case and, therefore, 
not sufficient to reopen the claim.  38 C.F.R. § 3.156 
(2000).  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  And in March 1999, since he had 
not received an appropriate statement of the case (SOC) or 
even supplemental statement of the case (SSOC) dealing with 
the issue of his entitlement to service connection for PTSD 
on a de novo basis, the Board remanded the case to the RO to 
cure this procedural defect.  The SOC and SSOC previously 
provided only had dealt with the issue of "finality," in 
terms of whether he had submitted new and material evidence 
to reopen his claim for PTSD.

After receiving the case back from the Board, the RO 
continued to deny the claim for service connection for PTSD 
based on a de novo review of the record.  The RO also denied 
an additional claim in May 1999, during the pendency of the 
prior appeal, requesting a rating higher than 10 percent for 
tendinitis of the biceps of the left shoulder.  And the 
veteran appealed that decision to the Board, as well.  So 
there currently are two issues before the Board:  1) whether 
the veteran is entitled to service connection for PTSD and 2) 
whether he is entitled to a rating higher than 10 percent for 
the tendinitis of the biceps of his left shoulder.





FINDINGS OF FACT

1.  There is no medical evidence of record indicating the 
veteran has PTSD.

2.  As a result of the tendinitis in the biceps of his left 
shoulder, the veteran experiences chronic pain and painful 
motion-particularly during prolonged use or when his 
symptoms flare up; he also experiences tenderness, crepitus, 
and mild swelling, and he has minimal arthritis; however, 
despite these symptoms, he continues to have full range of 
motion in this shoulder, and there is no objective clinical 
evidence of any additional functional impairment due to, for 
example, weakness or instability or neurologic compromise.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110, (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).

2.  The criteria have not been met for a rating higher than 
10 percent for the tendinitis of the biceps of the left 
shoulder.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5024, 5201 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran's service personnel records, including his DD 
Form 214N, confirm that he engaged in combat against enemy 
forces while on active duty in the Navy.  Indeed, he 
received, among other medals and commendations, the "Combat 
Action Medal," which specifically denotes combat service 
during the Vietnam War.  See, e.g., VAOPGCPREC 12-99 (October 
18, 1999).  So his participation in combat is not at issue.  
But proof of combat service is not the only requirement for 
establishing his entitlement to service connection for PTSD, 
as there also must be a diagnosis of the condition of record 
indicating that he has it, in addition to medical evidence 
linking the diagnosis to one of his stressors.  And there 
currently is no diagnosis of record indicating that he has 
PTSD.

A VA psychiatrist who examined the veteran in March 1996, and 
even more recently in July 1998, determined at the conclusion 
of both of those evaluations that the veteran did not have 
sufficient symptoms to warrant a diagnosis of PTSD.  
That examining VA physician diagnosed, instead, disorganized-
type schizophrenia and alcohol dependence.  The veteran also 
was hospitalized at a VA medical center (VAMC) from May to 
June 1996 for treatment of alcohol and cocaine substance 
dependence.  And even various other doctors who have examined 
him on numerous additional occasions in the outpatient clinic 
at the VAMC have not indicated that he has PTSD.  Their 
clinical diagnoses, instead, were an adjustment disorder with 
depression and an anxiety disorder, not otherwise specified 
(NOS); PTSD, however, never was diagnosed.  Therefore, in the 
complete absence of any clinical diagnosis whatsoever 
confirming that he has PTSD, his claim for service connection 
for this condition must be denied because he has not 
submitted proof of current disability.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

II.  Entitlement to a Rating Higher than 10 Percent for 
Tendinitis of the Biceps of the Left Shoulder

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But 
when, as here, the veteran is requesting a higher rating for 
a disability that was service connected many years ago, his 
current level of functional impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means the Board does not have to 
consider the propriety of the rating initially assigned many 
years ago, just after establishing his entitlement to service 
connection, or whether he is entitled to a "staged" rating 
to compensate him for times since filing his current claim 
when his disability may have been more severe than at other 
times during the course of this appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran believes that he is entitled to a rating higher 
than 10 percent for the tendinitis in the biceps of his left 
shoulder because he experiences chronic pain and painful 
motion, tenderness, crepitus (a "popping" and "grinding" 
sensation), swelling, and limitation of motion-which he 
says, in turn, make it difficult for him to lift his left arm 
over his head while working as an electrician.  He also says 
that he takes medication for his pain, but that it does not 
provide any long term relief of his discomfort, and that his 
doctors repeatedly have told him that there is no other 
medical treatment available-including physical therapy, that 
will alleviate his persistent symptoms.

The severity of the veteran's tendinitis is determined 
according to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5024, for tenosynovitis-which, in turn, indicates that 
his disability will be rated as degenerative arthritis on the 
basis of the extent of his limitation of motion of the 
particular joint or joints involved.  Here, the particular 
joint at issue is the acromioclavicular (AC) joint of his 
left shoulder, and the range of motion in this joint is 
judged by the criteria of Code 5201.  If the veteran has 
range of motion to the shoulder level of this extremity or to 
midway between his side and shoulder level, then a 20 percent 
rating is warranted.  (Records, including the report of his 
most recent VA examination in March 2000, show this is his 
"minor" extremity since he is right-hand-dominant.)  
Whereas a 30 percent rating under Code 5201 requires that he 
not be able to lift his left arm more than 25 degrees from 
his side.  Id.

Code 5003, for degenerative arthritis, states that the 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  But even if the limitation of 
motion of the specific joint at issue is noncompensable, 
i.e., 0 percent, under Code 5201, a 10 percent rating still 
should be assigned nonetheless for each such major joint 
or group of minor joints affected by the limitation of 
motion-to be combined, not added, under Code 5003.  Two 
notes at the end of this code indicate that the 10 and 20 
percent ratings otherwise assignable under this code-for X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations-will not be combined with ratings based on 
limitation of motion and, furthermore, will not even be 
utilized in rating conditions such as tendinitis under Code 
5024.  So although the VA physician who examined the veteran 
most recently in March 2000 confirmed that he has "minimal" 
degenerative changes (i.e., arthritis) in the AC joint of his 
left shoulder, this is rather inconsequential in this 
particular appeal insofar as actually rating the severity of 
his service-connected tendinitis in terms of the extent of 
his limitation of motion attributable to it.

During the March 2000 VA medical examination, the veteran had 
"full and equal" range of motion of both shoulders.  So 
although the examining VA physician also confirmed the 
veteran experiences painful motion when maneuvering his 
left arm and shoulder, in addition to having rather definite 
tenderness over the anterior aspect of his shoulder, 
crepitus, and mild swelling, these symptoms, 
even collectively, do not adversely affect his range of 
motion because it continues to be completely normal in spite 
of them.  For a listing of what VA considers to be "normal" 
range of motion in the shoulder, see 38 C.F.R. § 4.71, Plate 
I.  Consequently, the veteran does not satisfy the criteria 
of Code 5201 for a 20 percent rating, much less a 30 percent 
rating, since he does not have sufficient limitation of 
motion even fully acknowledging his pain and other symptoms.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  There also was no objective 
clinical indication during that evaluation that he 
experiences any of the other symptoms discussed in the DeLuca 
decision of weakness or instability, premature or excess 
fatigability, or incoordination, including during times when 
his left shoulder is most symptomatic-such as when his 
symptoms "flare up."  He had completely normal strength in 
this extremity, 5/5, and no signs of significant instability 
during a supraspinous stress test, which was negative.  He 
also did not have any signs of neurologic impairment or 
compromise, as his impingement sign also was negative.

The records concerning the treatment the veteran occasionally 
has received for his left shoulder in the VA outpatient 
clinic since January 1995 contain findings that are 
essentially identical to those noted during the March 2000 VA 
examination.  That is to say, although there were several 
occasions when he complained of pain and painful motion, 
etc., in his left shoulder, which also were documented during 
the objective clinical portions of those outpatient 
evaluations, there still was never any objective clinical 
indication that he has sufficient limitation of motion in his 
shoulder, despite this, to actually warrant a rating higher 
than 10 percent.  And again, this is true even fully 
acknowledging his pain and discomfort.

The 10 percent rating the veteran currently has adequately 
compensates him for the extent of his pain and associated 
symptoms-particularly since he does not have sufficient 
limitation of motion to justify a rating higher than this.  
38 C.F.R. § 4.71a, Code 5003.  Pain, alone, simply is not a 
sufficient basis to increase his rating in this instance.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran also does not satisfy the criteria of any other 
potentially applicable diagnostic codes that might otherwise 
warrant a rating higher than 10 percent.  He clearly does not 
have ankylosis in his shoulder, either favorable or 
unfavorable, which means complete immobility of the shoulder 
joint in a totally fixed position with essentially no range 
of motion at all.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  Thus, the provisions of Code 5200 do not apply.  
This is equally true of Codes 5202 and 5203 because he does 
not have the symptoms necessary to apply those codes, either.

Lastly, the facts and circumstances of this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the 
regular schedular standards-considering such factors as 
whether there has been marked interference with employment 
(i.e., beyond that contemplated by the rating assigned) or 
frequent periods of hospitalization.  See 38 C.F.R. 
§ 3.321(b)(1).  The overwhelming majority of treatment the 
veteran has received for his left shoulder has been on an 
outpatient, as opposed to inpatient, basis.  And although he 
alleges that he continues to have difficulty performing 
overhead maneuvers in his job as an electrician, the clinical 
findings noted in the objective medical evidence of record do 
not suggest that, even assuming that he does, his level of 
functional impairment in his occupation is not adequately 
compensated.  So the Board does not have to remand this case 
to the RO for consideration of assigning a rating higher than 
10 percent on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Rather, the medical and other evidence of record 
shows that his disability is appropriately rated as is-at 
the 10 percent level.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim for a rating higher than 
this, so the benefit-of-the-doubt doctrine does not apply.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert  v. 
Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 C.F.R. 
§ 4.3.


III.  Conclusion

In denying both of the claims on appeal, the Board is mindful 
of the rather recently enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This new law, among other things, eliminated the concept of a 
well-grounded claim and redefined VA's obligations to the 
veteran insofar as appropriately notifying him of the type of 
evidence needed to substantiate his claims and complete his 
application for additional VA benefits.  This new law 
also requires that VA provide additional assistance to him in 
obtaining potentially relevant evidence that he identifies as 
possibly supportive of his claims.

Although the RO did not readjudicate the veteran's claims 
specifically in light of the VCAA, the RO nonetheless 
appropriately assisted him in developing them in the spirit 
of this new law.  The RO initially sent him letters in 
January 1996 apprising him of the evidence necessary to 
support his claim for PTSD, including in terms of the need to 
submit medical evidence supporting his allegations-such as 
a doctor's statement or other record showing a diagnosis of 
this condition.  And on each occasion during the years since 
that he has identified relevant medical or other evidence not 
already of record, the RO has obtained this evidence (e.g., 
the records of his ongoing treatment in the VA outpatient 
clinic since January 1995) or at least has attempted to 
obtain the evidence that he mentioned (e.g., records at the 
Mobil Mental Health Center).  However, in the latter 
instance, personnel at that facility responded in May 1998 
that they did not have any records concerning the veteran 
because they had closed his chart many years earlier, 
in May 1981.  And he has not identified any additional 
sources of evidence, not already of record, that would need 
to be obtained.  The RO also duly apprised him of the reasons 
and bases for its decision when notifying him of it, 
including following the Board's March 1999 remand to protect 
his right to procedural due process of law.  The same is true 
of his claim for a higher rating for his tendinitis, both in 
terms of notifying him of the legal requirements for 
obtaining a higher rating and of the type of evidence 
necessary to substantiate his allegations.  The statement of 
the case (SOC) and the various supplemental statements of the 
case (SSOCs) do this and contain citations to the governing 
laws and regulations.  

So he is not prejudiced by the Board going ahead and deciding 
his claims without first remanding them to the RO for 
specific consideration of the VCAA.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for PTSD is denied.

The claim for a rating higher than 10 percent for tendinitis 
of the biceps of the left shoulder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

